Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00524-CR

                                   Angela URRABAZO,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR3361
                          Honorable Ron Rangel, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED, and appellate counsel’s motion to withdraw is GRANTED.

       SIGNED June 3, 2015.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice